DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks AFTER FINAL, filed 28 Feb 2022, in which claims 3-8 are amended to correct informalities.
	
The declaration of Suguru ISHIKAWA (inventor), submitted by Applicants on 28 Feb 2022 under 37 CFR § 1.132, is acknowledged and will be further discussed below as the ISHIKAWA declaration.

	Applicant's Amendment AFTER FINAL and the ISHIKAWA declaration will be entered because they are deemed to place the application in condition for allowance.

This application is the national stage entry of PCT/JP2018/033535, filed 11 Sep 2018; and claims benefit of foreign priority document JP2017-175133, filed 12 Sep 2017; this foreign priority document is not in English.

Claims 1 and 3-13 are pending in the current application. Claims 9-12, drawn to non-elected inventions, are rejoined herein. Claims 1 and 3-13 are allowed herein.

Election/Restrictions
s 1, 3-8, and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 Feb 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s Amendment, filed 28 Feb 2022, with respect that claims 2-8 are objected to over informalities has been fully considered and is persuasive, as claim 2 is previously canceled, and amended claims 3-8 end in a period and recite a correct status identifier.  
withdrawn. 

Rejections Withdrawn
Applicant’s Remarks and the ISHIKAWA declaration, filed 28 Feb 2022, with respect that claims 1, 3-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Daus et al. (Macromol. Mater. Eng., 2011, 296, p551-561, of record) has been fully considered and is persuasive, as Applicant’s remarks are persuasive that the ISHIKAWA declaration provides evidence that Daus et al. does not inherently disclose each and every limitation of the claimed invention, and that Daus et al. does not provide guidance for selecting the each and every limitation of the claimed invention.  
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-13 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623